Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 21 and 23, in the reply filed on 07/25/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 depends upon cancelled claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimojou et al. WO 2019/159372.
Claims 1 and 21:
Shimojou et al. discloses a device comprising logic circuitry and a method for offloading data traffic of a wireless communication device, the method comprising: receiving, from a first computing device carrying out an anchor session management function, a request message, wherein the request message includes a data network access identifier of a data network to (the address acquisition unit 601 may also acquire selection information for specifying the I-SMF 100a belonging to the communication area A2 from the A-SMF 100; Shimojou et al.; Fig. 2; paragraph 3 on page 3) which the data traffic is to be offloaded (handoff); using the data network access identifier, selecting a second computing device to carry out an intermediate session management function; and transmitting a message to the second computing device to create a context for the wireless communication device (the address transfer unit 602 may specify the I-SMF 100a that is the address transfer destination based on the selection information acquired by the address acquisition unit 601, or detect the RAN 300a in which the UE 700 is located. Accordingly, the I-SMF 100a may be selected; Shimojou et al.; Fig. 2; paragraph 3 on page 3 – paragraph 1 on page 4).
Claim 2:
Shimojou et al. discloses receiving a traffic steering policy from first device; and forwarding the traffic steering policy to second device (Shimojou et al.; paragraphs 1 and 2 on page 3). 
Claim 7:
Shimojou et al. discloses the second computing device is configured to transmit transmitting a traffic steering policy for offloading to a third device carrying out a user plane function (Shimojou et al.; S110 on Fig. 4; page 5, lines 1-11).
Claim 8:
Shimojou et al. discloses the third device is configured to use using the traffic steering policy to identify packets of the wireless communication device and forward the packets towards the local data network (Shimojou et al.; S110 on Fig. 4; page 5, lines 1-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimojou et al. WO 2019/159372 in view of Wang US 2020/0128450.
Shimojou et al. discloses the claimed invention as to claim 1 above.
Furthermore, Shimojou et al. discloses regarding claim 3, transmitting an address of the selected computing device to the second computing device (the address transfer unit 602 may specify the I-SMF 100a that is the address transfer destination based on the selection information acquired by the address acquisition unit 601, or detect the RAN 300a in which the UE 700 is located. Accordingly, the I-SMF 100a may be selected; Shimojou et al.; Fig. 2; paragraph 3 on page 3 – paragraph 1 on page 4).
Shimojou et al. fails to teach regarding claim 3, selecting a computing device to carry out a local session management function.
However, Wang discloses selecting a computing device to carry out a local session management function (Wang; [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide selection of a local SMF in the system taught by Shimojou et al. as taught by Wang in order to provide local session management in the system.
Shimojou et al. fails to teach regarding claim 4, receiving, message transfer request including tunnel information regarding a third device carrying out a user plane function; forwarding the tunnel information to a radio access network over which the wireless communication device communicates.
However, Wang discloses regarding claim 4, receiving, message transfer request including tunnel information regarding a third device carrying out a user plane function; forwarding the tunnel information to a radio access network over which the wireless communication device communicates (Wang; [0139]; [0140]).
Shimojou et al. fails to teach regarding claim 5, receiving session management information from the first computing device; and transmitting the session management information to a radio access network over which the wireless communication device communicates.
However, Wang discloses regarding claim 5, receiving session management information from the first computing device; and transmitting the session management information to a radio access network over which the wireless communication device communicates (Wang; [0137]-[0140]).
Shimojou et al. fails to teach regarding claim 6, receiving a session management information from a radio access network over which the wireless communication device communicates; and transmitting the session management information to a computing device that carries out an anchor session management function.
However, Wang discloses regarding claim 6, receiving a session management information from a radio access network over which the wireless communication device communicates; and transmitting the session management information to a computing device that carries out an anchor session management function (Wang; [0114]; [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide signaling in the system taught by Shimojou et al. as taught by Wang in order to provide session management in the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416